                                           Case 3:19-cv-05697-SI Document 112 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VARIAN MEDICAL SYSTEMS, INC.,                         Case No. 19-cv-05697-SI
                                   8                     Plaintiff,
                                                                                               ORDER DENYING DEFENDANTS'
                                   9              v.                                           MOTION TO STAY WITHOUT
                                                                                               PREJUDICE TO RENEWAL IN THE
                                  10     VIEWRAY, INC., et al.,                                EVENT THE IPRS ARE INSTITUTED
                                  11                     Defendants.                           Re: Dkt. No. 100
                                  12
Northern District of California
 United States District Court




                                  13           Defendants’ motion to stay this action pending inter partes review (“IPR”) is scheduled for

                                  14   a hearing on September 18, 2020. Pursuant to Civil Local Rule 7-1(b), the Court determines this

                                  15   matter is appropriate for resolution without oral argument and VACATES the hearing. For the

                                  16   reasons set forth below, the motion is DENIED.

                                  17           Defendants filed the IPR petitions in July and August 2020, and the parties expect that the

                                  18   Patent Trial and Appeal Board (“PTAB”) will act on those petitions in February 2021. Every claim
                                  19   asserted by Varian in this case is the subject of the pending IPR petitions. Defendants contend that

                                  20   there is a strong possibility that the IPRs, if instituted, will clarify the issues and streamline this case

                                  21   for trial, or moot it entirely. Plaintiff opposes a stay.

                                  22           “Courts have inherent power to manage their dockets and stay proceedings, including the

                                  23   authority to order a stay pending conclusion of a PTO [Patent and Trademark Office]

                                  24   reexamination.” Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (citations omitted).

                                  25   In determining whether to grant a stay pending inter partes review, courts consider: (1) the stage of

                                  26   litigation, i.e., whether discovery is complete and whether a trial date has been set; (2) whether a
                                  27   stay will simplify the issues in question and trial of the case; and (3) whether a stay would unduly

                                  28   prejudice or present a clear tactical disadvantage to the non-moving party. Telemac Corp. v.
                                           Case 3:19-cv-05697-SI Document 112 Filed 09/09/20 Page 2 of 2




                                   1   Teledigital, Inc., 450 F. Supp. 2d 1107, 1111 (N.D. Cal. 2006).

                                   2          The Court concludes that on balance, these factors weigh against granting a stay at this time.

                                   3   This action was filed in September 2019, the parties have engaged in some discovery, and the Court

                                   4   issued a claim construction order on July 24, 2020. The Court has set an August 2021 trial date, as

                                   5   well as a pretrial schedule for fact and expert discovery and motion practice. The Court believes

                                   6   that the IPR proceedings, if instituted, could ultimately simplify the issues in this case and serve the

                                   7   goal of advancing judicial efficiency. If the PTAB institutes the IPRs, the Court is strongly inclined

                                   8   to stay this case. However, at this time it is unknown whether the PTAB will grant the petitions.

                                   9   As such, the Court concludes that the better course is to proceed with this case and to allow

                                  10   defendants to renew their request for a stay in the event the PTAB institutes the IPRs. See Hewlett-

                                  11   Packard Co. v. ServiceNow, Inc., No. 14-cv-00570-BLF, 2015 WL 1737920, at *3 (N.D. Cal. Apr.

                                  12   9, 2015) (denying motion to stay without prejudice to renewal after PTAB acted on IPR petitions).
Northern District of California
 United States District Court




                                  13          The Court is not unsympathetic to the concerns raised by defendants about engaging in time-

                                  14   consuming and expensive litigation while waiting for the PTAB’s decision, as well as the fact that

                                  15   COVID-19 may make those endeavors more complicated and burdensome. The Court will consider

                                  16   potential modifications to the discovery schedule either by stipulation or at the next case

                                  17   management conference.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: September 9, 2020                       ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
